Case 1:21-cv-22538-JLK Document 14 Entered on FLSD Docket 09/16/2021 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                  CASE NO. 1:21-CV-22538-KING

 7980 HOLDINGS, LLC,

         Plaintiff,

 v.

 WESTCHESTER SURPLUS LINES
 INSURANCE COMPANY,

       Defendant.
 _________________________________/

                      ORDER DENYING PLAINTIFF’S MOTION TO STRIKE
                      AND DENYING DEFENDANT’S MOTION TO DISMISS
         THIS MATTER is before the Court upon Plaintiff’s Motion to Strike Affirmative Defenses

 (DE 10) (the “Motion”) filed August 2, 2021. Defendant filed its Response (DE 13) on August 12,

 2021. Plaintiff has not filed a reply and the time to do so has expired. This matter is ripe for review.

         I.      LEGAL STANDARD

         Affirmative defenses are subject to the general pleading requirements of Rule 8 of the

 Federal Rules of Civil Procedure. Rule 8 requires that a party “state in short and plain terms its

 defenses to each claim asserted against it.” Fed. R. Civ. P. 8(b)(1)(A). Rule 8 does not require a

 defendant to set forth detailed factual allegations, but a defendant must give the plaintiff “fair

 notice” of the nature of the defense and the grounds upon which it rests. Bell Atl. Corp. v. Twombly,

 550 U.S. 554, 553 (2007).

         Moreover, “any insufficient defense or any redundant, immaterial, impertinent, or

 scandalous matter” may be stricken from any pleading. Fed. R. Civ. P. 12(f). However, motions

 to strike are disfavored by the courts, and an affirmative defense will be stricken only if it is
Case 1:21-cv-22538-JLK Document 14 Entered on FLSD Docket 09/16/2021 Page 2 of 3




 insufficient as a matter of law. See Anchor Hocking Corp. v. Jacksonville Elec. Auth., 419 F. Supp.

 992, 1000 (M.D. Fla. 1976); Thompson v. Kindred Nursing Ctrs. E., LLC, 211 F. Supp. 2d 1345,

 1348 (M.D. Fla. 2002). “A defense is insufficient as a matter of law if, on the face of the pleadings,

 it is patently frivolous, or if it is clearly invalid as a matter of law.” Anchor Hocking, 419 F. Supp.

 at 1000. An affirmative defense admits to the allegations of the complaint, but avoids liability in

 whole or in part by introducing new allegations of excuse, justification, or other negating matters.

 Royal Palm Sav. Ass’n v. Pine Trace Corp., 715 F. Supp. 1416, 1420 (M.D. Fla. 1989).

        II.     DISCUSSION

        On May 27, 2021, Plaintiff filed its Complaint in state court against their insurance

 company, Defendant, for failure to pay property damage stemming from Tropical Storm Eta. See

 Compl., DE 1 Ex. D. The Complaint is for breach of contract (Count I) and declaratory relief

 (Count II). Id. On July 16, 2021, Defendant filed its Notice of Removal, alleging diversity

 jurisdiction. DE 1.

        In its Answer, Defendant asserts fourteen affirmative defenses. See DE 8. Now, Plaintiff

 seeks to strike thirteen of the fourteen affirmative defenses. See Mot. Plaintiff states the defenses

 “fail to set forth any facts to show that the Defendant is entitled to rely on the Affirmative Defense

 claimed or has any factual basis.” Id. at 2.

        In its Response, Defendant argues the affirmative defenses are sufficiently plead and

 briefly discusses each affirmative defense. Id. 6–9. Further, Defendant points out that Plaintiff

 failed to confer with Defense counsel in accordance with the local rules. Resp. at 3.

        Upon careful consideration of the Motion to Strike, Response, the pleadings, and the

 applicable standard of law, the Court finds the Motion should be denied. Insofar as Plaintiff’s
Case 1:21-cv-22538-JLK Document 14 Entered on FLSD Docket 09/16/2021 Page 3 of 3




 Motion argues that the affirmative defenses lack factual support, the Motion is premature until

 completion of discovery.

          On a separate note, Defendant filed a Motion to Dismiss Count II of Plaintiff’s Complaint

 (DE 8) on July 28, 2021. On August 11, 2021, Plaintiff voluntarily dismissed Count II of its

 Complaint See DE 12. Therefore, Count II is dismissed and the Motion to Dismiss (DE 8) denied

 as moot.

          Accordingly, it is ORDERED, ADJUDGED, AND DECREED that

       1. Plaintiff’s Motion to Strike (DE 10) be, and the same is, hereby DENIED without

          prejudice;

       2. Defendant’s Motion to Dismiss (DE 8) be, and the same is, hereby DENIED as moot; and

       3. Count II of Plaintiff’s Complaint is dismissed.

          DONE AND ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida dated this 16th day of September, 2021.



                                        ____________________________________
                                        HONORABLE JAMES LAWRENCE KING
                                        UNITED STATES DISTRICT JUDGE

 cc:      All Counsel of Record
